Citation Nr: 0939617	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
sagging anterior metatarsal arch of the right foot.  

2.  Entitlement to service connection for a left ankle 
condition, to include as secondary to service-connected 
sagging anterior metatarsal arch of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1956 to March 
1966, May 1966 to February 1974, and from March 1974 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims.  

The issues were remanded by the Board in February 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been completed and the 
matters returned for appellate review.  


FINDINGS OF FACT

1.  The Veteran's left knee condition, diagnosed as 
degenerative joint disease (DJD), is etiologically related to 
active service.  

2.  There is no medical evidence of record showing that the 
Veteran has a current left ankle disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
condition have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a left ankle 
condition, to include as secondary to service-connected 
sagging anterior metatarsal arch of the right foot, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  Service connection will also be presumed 
for certain chronic diseases, including arthritis, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury. 38 C.F.R. § 3.310(b) (2009).  In cases of aggravation 
of a Veteran's nonservice-connected disability by a service-
connected disability, the Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2009).




The Veteran contends that he has a conditions involving his 
left knee and ankle as a result of active service.  He also 
asserts that his left knee and ankle conditions are secondary 
to his service-connected sagging anterior metatarsal arch of 
the right foot.  In this regard, the Veteran reports that the 
long-term disability involving his right foot has forced him 
to over-utilize his left, which has caused problems with his 
left knee and ankle.  See VA Forms 21-4138 dated March 2004 
and July 2004; October 2005 statement in support of claim.  

The Veteran's service treatment records reveal that he 
complained of pain in his left knee with walking, 
questionably injured playing ball.  Examination revealed 
moderate tenderness on the anterior part of patella, no other 
findings.  See April 1967 sick call treatment record.  At the 
time of his discharge from active service, the Veteran 
reported swollen or painful joints, which the examiner noted 
to include occasional swelling of the Veteran's ankles and 
constant pain in his right shoulder, knee and ankle.  No 
reference to the Veteran's left knee was made, however, and 
he denied cramps in his legs; arthritis, rheumatism or 
bursitis; bone, joint or other deformity; lameness; and 
"trick" or locked knee.  See February 1976 reports of 
medical history and examination.  

Post-service medical evidence of record reveals that a VA 
compensation and pension (C&P) examination was conducted in 
September 1976.  The Veteran reported swelling of his ankles 
with sitting, but not while standing, for long periods, as 
well as pain in his right knee.  There was no mention of left 
knee pain.  Physical examination of the Veteran's 
musculoskeletal system revealed no stigmata of arthritis in 
the joints, which were able to move to their full range of 
motion.  The Veteran was diagnosed in pertinent part with 
arthralgia, very possibly due to DJD.  X-ray of the Veteran's 
knees and ankles revealed a small spur in the posterior-
inferior aspect of the right calcaneal bone but the remainder 
of the studies, to include the left knee and ankle, were 
within normal limits.  See radiographic report.  

Treatment records from the Mountain Home, Tennessee VA 
Medical Center (VAMC) have been associated with the claims 
folder and reveal that the Veteran has sought treatment for 
his left knee and has been diagnosed with osteoarthritis, 



internal derangement, and DJD with medial compartment 
narrowing.  He has also been issued a brace for his left 
knee.  See e.g., June 2004 orthopedic consult and PC 
prosthetics issue notes; June 204 imaging report; August 2005 
KT plan of care note.  The Veteran has also sought treatment 
related to his left ankle with a diagnosis of probable DJD.  
See e.g., March 2006 PCE clinician note.  

A September 2004 form medical record signed by Z.K. Cannon, 
PA, indicates that in his medical opinion, the Veteran's left 
knee DJD is possibly related to an injury, disease or event 
that occurred during the Veteran's military service.  A 
November 2004 letter from Dr. J.A. Goss indicates that after 
reviewing the medical records going back to April 1956, the 
Veteran's current left knee problem could have been initially 
aggravated by service-related injuries for which he sought 
medical attention during service.  Radiographically, the left 
knee does have a slightly worsened appearance with 
degenerative changes than the right knee.  Dr. Goss also 
reported that he was unable to make any definitive statement 
relating the service injuries to the Veteran's current 
condition, though he would suggest there could possibly be a 
connection.  

The Veteran underwent a VA C&P examination in January 2006, 
at which time his VA medical records were reviewed though his 
claims folder was not available.  The Veteran reported an 
injury to both feet across the toes when a Jeep rolled over 
his forefoot and toes but denied seeking treatment.  He 
indicated that over the years, he has experienced discomfort 
in his feet.  The Veteran also reported problems with his 
knee and ankle, which he related to his feet, and reported 
using support for his ankles.  Following physical 
examination, the VA examiner provided an impression related 
to the Veteran's feet, but did not provide a diagnosis for 
either his left knee or left ankle.  

The Veteran underwent a VA C&P joints examination in June 
2008, at which time his claims folder was available for 
review.  In reference to his left knee, the Veteran reported 
that his initial symptoms began in 1960 as a result of an 
injury sustained when he fell approximately 15 feet down a 
ship's ladder into the engine room, after which he was 
treated nonoperatively.  He reported a second major injury in 
1966 while serving in Vietnam and playing softball.  The 
Veteran reported no subsequent injury after discharge.  In 
regards to his left ankle, the Veteran reported that the 
initial symptoms began in 1966 when his ankles were run over 
by a jeep, for which he was also treated nonoperatively.  

Following physical examination, to include review of imaging 
studies of the left knee and ankle, which the examiner 
reported were within normal limits for the left ankle, the 
Veteran was diagnosed with left ankle arthralgia and left 
knee DJD, especially of the medial compartment, and patellar 
chondromalacia.  The examiner found that it is likely that 
the Veteran's current chief complaints regarding his left 
knee and left ankle are causally related to his service-
connected injuries.  The opinion was based on consideration 
of the medical information provided, the relevant history, 
and current physical examination.  

At this juncture, the Board notes that the June 2008 VA 
examination is the first time that the Veteran reported a 
1960 injury to his left knee sustained when he fell down a 
ladder and a 1966 injury while playing softball.  His service 
treatment records do reveal complaint of pain in his left 
knee, which the examiner noted may have been injured playing 
ball, and objective findings of moderate tenderness on the 
anterior part of patella.  See April 1967 sick call treatment 
record.  The June 2008 VA examination was also the first time 
the Veteran reported that his ankles had been run over by a 
jeep in service; previously, he reported that his bilateral 
toes had been run over.  Neither of these contentions is 
reported in the Veteran's service treatment records.  The 
Board finds, however, that the Veteran is competent to report 
the in-service injuries to his left knee and ankle.  In 
addition, he is competent to discuss specific symptoms that 
he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Three medical opinions have been provided in regards to the 
claim for service connection for a left knee condition.  As 
noted above, Z.K. Cannon reported that left knee DJD is 
possibly related to an injury, disease or event that occurred 
during the Veteran's military service and Dr. J.A. Goss 
indicated that the Veteran's current left knee problem could 
have been initially aggravated by service-related injuries 
for which he sought medical attention during service.  See 
September 2004 form 



medical record; November 2004 letter.  The Board finds that 
these opinions are speculative in nature, as Z.K. Cannon 
reported the left knee disorder was possibly related to 
service and Dr. Goss reported that the left knee problem 
could have initially been aggravated by an in-service injury.  
Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2009); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).

The June 2008 VA examiner, however, determined that it is 
likely the Veteran's current complaints regarding his left 
knee are causally related to his service-connected injuries.  
The Board notes that in referencing "service-connected 
injuries," the VA examiner was apparently referring to the 
injuries the Veteran reported sustaining during service at 
the time of the examination, not his service-connected right 
foot disability.  

Based on the competent contentions raised by the Veteran and 
the positive opinion provided by the VA examiner in June 
2008, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for a left knee condition on a direct basis.  38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).  Based on the foregoing, there is 
no need to discuss entitlement to service connection on a 
secondary basis.  

The evidence of record does not, however, support the claim 
for service connection for a left ankle condition on either a 
direct or secondary basis.  The Board acknowledges that the 
Veteran reported ankle swelling at the time of his discharge 
from service, as well as during the September 1976 VA 
examination, which was one month following his separation.  
The diagnosis made at the time of the September 1976 
examination was arthralgia, very possibly due to DJD.  X-ray 
of the Veteran's ankles, however, were within normal limits.  
See September 1976 radiographic report.  The Board also 
acknowledges that a March 2006 VA record contains a diagnosis 
of probable left ankle DJD, see PCE clinician note, but the 
June 2008 VA examiner reported that imaging reports for the 
left ankle were within normal limits.  

In light of the foregoing, the only confirmed diagnosis made 
regarding the Veteran's left ankle is arthralgia, which is 
defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 
321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  Pain alone, without a 
diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.; 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of a diagnosis other than pain involving the 
left ankle, service connection is not warranted and the claim 
must be denied despite the positive etiological opinion 
provided by the June 2008 VA examiner.  See 38 C.F.R. § 3.303 
(2009); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




In addition, the notice requirements apply to all five 
elements of a claim for service connection, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

As service connection has been granted for a left knee 
condition, any defect in the notice or assistance given to 
the Veteran was harmless.  As for the remaining claim, prior 
to the issuance of the October 2004 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection, to include on a secondary basis, and of his and 
VA's respective duties in obtaining evidence.  See August 
2004 letter.  Accordingly, the duty to notify has been 
fulfilled.  The Veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a March 2008 letter.  The claim 
was readjudicated in a May 2009 supplemental statement of the 
case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, private and VA treatment 
records have been associated with the claims folder and he 
was afforded several VA examinations in connection with the 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 


time is not prejudicial to the Veteran.


ORDER

Service connection for a left knee condition is granted.

Service connection for a left ankle condition, to include as 
secondary to service-connected sagging anterior metatarsal 
arch of the right foot, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


